PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

Inventors: Quinton Gabara et al.		:
Patent No. 8,451,118				:
Issue Date: May 28, 2013			:		Decision on Petition
Application No. 12/695,176			:		
Filing Date: January 28, 2010			:
Attorney Docket No. Locate01		:


This is a decision on the petition under 37 C.F.R. § 1.378(b) filed June 30, 2021, which requests acceptance of two unintentionally delayed maintenance fee payments for the patent.

The petition is dismissed.

Any renewed petition filed in response to this decision must be submitted within TWO (2) MONTHS from the issuance of this decision.  Extensions of the two month time period may be obtained under 37 C.F.R. § 1.136(a).1  The renewed petition should be titled “Renewed Petition under 37 C.F.R. § 1.378(b).”  This is not a final agency action within the meaning of 5 U.S.C.     § 704.

The patent expired on May 29, 2017, because the 3.5 year maintenance fee was not timely paid.

The petition indicates the patentee filed an “incorrectly formatted attempt to revive” the patent along with $880 on July 27, 2020.  The Office received the fee.  The file wrapper does not include the paper submitted on July 27, 2020.

The last date the 7.5 year maintenance fee could have been timely paid with a surcharge was May 28, 2021.  The 7.5 year maintenance fee was not timely paid.

A petition under 37 C.F.R. § 1.378(b) to accept an unintentionally delayed payment of a maintenance fee must include: 

(1) 	The required maintenance fee, 
(2) 	The petition fee set forth in 37 C.F.R. § 1.17(m), and
(3) 	A statement that the delay in payment of the maintenance fee was unintentional. 

The fees required for acceptance of the 3.5 year maintenance fee and the 7.5 year maintenance fee are as follows:

	(1)	$800 for the 3.5 year maintenance fee (paid July 27, 2020),
	(2)	$1,880 for the 7.5 year maintenance fee,
	(3)	$1,050 petition fee for acceptance of the late 3.5 year maintenance fee, and
	(4)	$1,050 petition fee for acceptance of the late 7.5 year maintenance fee.

The total of the fees due is $4,780.  The total of the fees paid on July 27, 2020, and June 30, 2021, is $4,060.  The sum of $720 ($4,780 - $4,060) has been charged to Deposit Account      No. 50-4180.

The petition includes the required statement of delay.  Although the petition includes a statement of delay, the petition does not include an adequate explanation for the delay beyond the submission of the statement.

With respect to the statement of delay, the Office “may require additional information where there is a question whether the delay was unintentional.”  37 C.F.R. § 1.378(b)(3).  

The Office has issued a notice clarifying circumstances that will warrant the Office requesting additional information beyond a statement of unintentional delay.2  The notice states the Office will require additional information “when a petition to accept a delayed maintenance fee payment is filed more than two years after the date the patent expired for nonpayment.”3  The patent expired on May 29, 2017, due to a failure to timely pay the 3.5 year maintenance fee.  The petition was filed more than two years later on June 30, 2021.  Therefore, the Office is dismissing the petition in order to request additional information concerning the delay in the submission of the petition and maintenance fee.

Any renewed petition filed in response to this decision should include a copy of the communication sent to the Office on July 27, 2020, and the following information:

(1)	The reason(s) the 3.5 year maintenance fee was not timely paid;
(2)	The earliest date the attorney or the patentee discovered the patent had expired;
(3)	If a petition was not promptly filed after the date of discovery, an explanation for the delay in the submission of the petition; and
(4)	The reason(s) the 3.5 year maintenance fee was not timely paid.

In addition to information requested above, the renewed petition should also include any additional information, which may be supported by documentary evidence, necessary to show the entire delay in payment of the maintenance fee from the date the fee was due until the submission of a grantable petition under 37 C.F.R. § 1.378(b) was unintentional.  

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.4  			Document Code “PET.OP” should be used if the request is filed electronically.  
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Petitions Attorney Steven Brantley at (571) 272-3203.

/Charles Steven Brantley/

Charles Steven Brantley
Senior Petitions Attorney
Office of Petitions










    
        
            
    

    
        1 A “renewed petition” filed more than two months after the issuance date of this decision will be treated as a new petition requiring the payment of a new petition fee.
        2 Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 Fed. Reg. 12222 (March 2, 2020).
        3 Id. at 12223.
        4 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.